Case 3:18-cv-13635-BRM-LHG Document 180 Filed 08/12/20 Page 1 of 3 PageID: 2299



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



 IN RE JUBLIA                                         Civil Action No. 18-13635 (BRM) (LHG)
                                                                 (CONSOLIDATED)

                                                              Civil Action No. 18-15060
                                                              Civil Action No. 20-02747




                                STIPULATION OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it is hereby stipulated and

 agreed by and among Plaintiffs Bausch Health US, LLC, Bausch Health Ireland Limited, Bausch

 Health Americas, Inc., and Kaken Pharmaceutical Co., Ltd. (collectively, “Plaintiffs”), and

 Defendants Taro Pharmaceuticals U.S.A., Inc., Taro Pharmaceuticals Inc., and Taro

 Pharmaceutical Industries Ltd., (collectively “Defendants”) (all collectively, “the Parties”),

 through their undersigned counsel, as follows:

        All claims, affirmative defenses, and counterclaims asserted in this action with respect to

 U.S. Patent Nos. 7,214,506 (the “’506 Patent”), 8,039,494 (the “’494 Patent”), 8,486,978 (the

 “’978 Patent”), 9,302,009 (the “’009 Patent”), 9,566,272 (the “’272 Patent”), 9,662,394 (the “’394

 Patent”), 9,861,698 (the “’698 Patent”), and 9,877,955 (the “’955 Patent”) should be and hereby

 are dismissed;

        All claims, affirmative defenses, and counterclaims asserted in this action with respect to

 U.S. Patent Nos. 10,512,640 (“the ’640 patent”); 10,342,875 (“the ’875 patent”); and 10,478,601

 (“the ’601 patent”) should be and hereby are dismissed;
Case 3:18-cv-13635-BRM-LHG Document 180 Filed 08/12/20 Page 2 of 3 PageID: 2300



        The dismissal is without prejudice, except that in the event of termination of the Settlement

 Agreement between the parties concerning this case, either party may seek to re-open the litigation;

        Defendants and their Affiliates (as defined in the Parties’ Settlement Agreement) are

 hereby permanently enjoined from making, using, selling, importing or offering for sale the

 product that is the subject of Abbreviated New Drug Application No. 212211 in the United States

 except as permissible under the Parties’ Settlement Agreement; and

        Each party shall bear its own costs, expenses and taxes in connection with this litigation.



                        12th
 IT IS SO ORDERED this ______day      August
                                 of __________, 2020.




                                                      Hon. Brian R. Martinotti, U.S.D.J.


 Dated: August 11, 2020

 s/ William P. Deni, Jr.                                s/ James S. Richter
 William P. Deni, Jr.                                   James S. Richter
 Charles H. Chevalier                                   MIDLIGE RICHTER LLC
 J. Brugh Lower                                         645 Martinsville Road
 GIBBONS P.C.                                           Basking Ridge, New Jersey 07920
 One Gateway Center                                     Tel: (908) 626-0622
 Newark, New Jersey 07102                               Fax: (908) 626-0322
 Tel: (973) 596-4500                                    jrichter@midlige-richter.com
 Fax: (973) 596-0545
 wdeni@gibbonslaw.com                                   Of Counsel:
 cchevalier@gibbonslaw.com
 jlower@gibbonslaw.com                                  Charles B. Klein (pro hac vice)
                                                        Jovial Wong (pro hac vice)
 Attorneys for Plaintiffs                               WINSTON & STRAWN LLP
                                                        1700 K Street, N.W.
 Of Counsel:                                            Washington, DC 20006
                                                        T: (202) 282-5000
 Thomas P. Steindler (pro hac vice)
 Nicole M. Jantzi (pro hac vice)                        Brian J. Nisbet (pro hac vice)
 Paul M. Schoenhard (pro hac vice)                      Melanie L. Lee (pro hac vice)


                                                  2
Case 3:18-cv-13635-BRM-LHG Document 180 Filed 08/12/20 Page 3 of 3 PageID: 2301



 Ian B. Brooks (pro hac vice)                     WINSTON & STRAWN LLP
 Christopher M. Bruno (pro hac vice)              35 W. Wacker Drive
 MCDERMOTT WILL & EMERY LLP                       Chicago, IL 60601
 The McDermott Building                           T: (312) 558-5600
 500 North Capitol Street, NW
 Washington, DC 20001-1531                        Attorneys for Defendants
 Tel. (202) 756-8000                              Taro Pharmaceuticals U.S.A., Inc.,
                                                  Taro Pharmaceuticals Inc., and
 Attorneys for Plaintiffs                         Taro Pharmaceutical Industries Ltd.
 Bausch Health US, LLC,
 Bausch Health Ireland Limited, and
 Bausch Health Americas, Inc.

 John D. Livingstone (pro hac vice)
 Samhitha Muralidhar Medatia (pro hac vice)
 FINNEGAN, HENDERSON,
 FARABOW, GARRETT & DUNNER, LLP
 271 17th Street, NW
 Suite 1400
 Atlanta, GA 30363-6209
 Tel. (404) 653-6400

 Naoki Yoshida (pro hac vice)
 FINNEGAN, HENDERSON,
 FARABOW, GARRETT & DUNNER, LLP
 33rd Floor, Shiroyama Trust Tower
 3-1, Toranomon 4-chome, Minato-ku
 Tokyo, 105-6033 Japan
 Tel. +81-3-3431-6943

 Attorneys for Plaintiff
 Kaken Pharmaceutical Co., Ltd.




                                              3
